     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 1 of 30


 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                                  DISTRICT OF NEVADA
 8

 9    GILES MANLEY,                              Case No. 3:11-cv-00354-HDM-WGC
10                             Petitioner,
            v.                                                   ORDER
11
      WARDEN;   DIRECTOR OF   NEVADA
12    DEPARTMENT OF CORRECTIONS, et
      al.,
13
                              Respondents.
14

15          This   is   a   counseled   petition    for   writ    of   habeas   corpus

16    pursuant to 28 U.S.C § 2254 filed by Nevada state prisoner Giles

17    Manley. (ECF No. 62). The second amended petition comes before the

18    court for consideration of the surviving claims.

19    I. Background

20          On May 8, 2002, 22-year-old Isaac Perez, an elementary school

21    custodian, was forced from the school where he was working into

22    his own car by then 16-year-old Giles Manley. With Manley in the

23    back seat, Perez drove. As he approached a traffic stop that was

24    being conducted by Nevada Highway Patrol Trooper Guy Davis, Perez

25    slowly drove his car into the stopped vehicle. Manley shot Perez

26    in the head, neck and upper back five times, killing him, exited

27    the left rear of the vehicle, fired a shot at Davis, hitting Davis

28    in the foot, and fled.


                                             1
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 2 of 30


 1          Nearby, Manley found a Chevy Tahoe that was occupied by

 2    Heriberto Casas, Casas’ wife and their infant child. Pointing the

 3    gun at Casas’ head, Manley ordered Casas to move over to the

 4    passenger seat. Casas pleaded with Manley not to shoot and, as he

 5    did so, was able to exit the car. Casas’ wife grabbed their child

 6    and exited the vehicle at the same time. Pointing the gun at Casas’

 7    wife and then back to Casas, Manley ordered Casas back into the

 8    car. Instead of complying, Casas gave Manley the keys to the car

 9    and he and his wife ran.

10          Manley took off in the Chevy and was on the lam for several

11    hours before he was located by law enforcement. Manley then led

12    officers on a high-speed chase through the streets of Las Vegas,

13    a chase that ended only after Manley entered the intersection of

14    Vegas Drive and Decatur against a red light, going upwards of 75

15    miles per hour, and crashed the Chevy into a car driven by Patrick

16    Melia. (Exs. 2 & 3).1 Melia was pronounced dead at the scene, and

17    Manley was taken into custody directly from the wreckage.

18          The State charged Manley in a twelve-count indictment that

19    included two counts of murder with use of a deadly weapon, one

20    count of attempt murder with use of a deadly weapon, three counts

21    of attempt first-degree kidnapping with use of a deadly weapon,

22    one count of first-degree kidnapping with use of a deadly weapon,

23    and several other related charges. (Ex. 5). The State also filed

24    a notice of intent to seek death penalty. (Ex. 7).

25

26    1 The exhibits cited in this order, comprising the relevant state
      court record, are located at ECF Nos. 31-34, 41, 49, 56, 63 and
27    64. The court would note that although exhibits also appear at ECF
      No. 35, the petitioner filed a notice of corrected image for the
28    exhibits therein. The corrected images are located at ECF No. 41.

                                           2
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 3 of 30


 1           Manley’s appointed attorneys, Joseph Abood and Nancy Lemcke,

 2    had Manley evaluated for competency by Dr. John Paglini. Dr.

 3    Paglini deemed Manley competent to stand trial and assist in his

 4    defense,      but   recommended   further      evaluation    –    specifically     a

 5    neuropsychological       evaluation    to     determine    whether     Manley     had

 6    suffered any soft tissue damage in the crash ending his crime spree

 7    and a complete psychological evaluation. (Ex. 99).

 8           Abood and Lemcke then engaged Dr. Gregory Brown to determine

 9    whether    Manley     suffered    from       mental    retardation     or   had     a

10    psychiatric diagnosis. (Ex. 100). Dr. Brown concluded that Manley

11    had an IQ of 80 and explained that, because “Full Scale IQ of 70

12    or lower is indicative of mental retardation,” Manley was “in the

13    range of borderline intellectual functioning just above mental

14    retardation but not into the mental retardation level.” (Id. at

15    6). 2 Dr. Brown also found Manley was dependent on marijuana, was

16    experiencing high stress levels, and had a GAF in the 70 to 80

17    range but noted no other psychiatric diagnoses. (Id.)

18           The defense filed a motion “to Preclude the State From Seeking

19    the Death Penalty Against a Mentally Handicapped Juvenile.” (Ex.

20    15).    The    motion    asserted     that     in     addition    to   borderline

21    intellectual functioning, Manley had poor coordination, several

22    disrupted school experiences, behavior problems, a history of

23    depressed and withdrawn moods, and “almost certainly . . . Fetal

24    Alcohol Syndrome” based on his mother’s admission that she used

25    alcohol, marijuana, cocaine and LSD during her first trimester of

26    pregnancy and numerous times after. (Id. at 3). 3                The court denied

27
      2   Citation is to ECF page number at the top of the page.
28    3   Citation is to original page of document.

                                               3
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 4 of 30


 1    the motion. (Exs. 17 & 18). Thereafter, Manley accepted an offer

 2    in which he agreed to plead guilty to all counts and accept the

 3    maximum sentence on each count in exchange for the death penalty

 4    being taken off the table. (Exs. 19 & 20).

 5          At the change of plea hearing, Abood set forth the terms of

 6    the parties’ agreement. (Ex. 20 (Tr. 2)). Before canvassing Manley,

 7    the court asked about the negotiations, stating in particular that

 8    it “want[ed] to be assured that Mr. Manley knows what he is doing,

 9    given his age, and how many times [counsel] talked to him, did his

10    family talk to him.” (Ex. 20 (Tr. 2-3)). Abood explained what

11    occurred after the motion to dismiss the death penalty was denied:

12          [T]he question then became what would be the likelihood
            of the State getting the death penalty in this case? It
13          was our reason and judgment that it was a very good
            likelihood. So, obviously, faced with a situation like
14          that, Mr. Manley has determined that it would be in his
            best interest to plead guilty pursuant to this guilty
15          plea agreement in order to avoid the death penalty.
16    (Id. at 3). Abood stated that he and Lemcke discussed the case and

17    the plea with Manley and his family many times, that they went

18    over the plea agreement very carefully with Manley and explained

19    to Manley his rights, that they both felt it was in Manley’s best

20    interest to plead, and that they believed Manley felt the same way

21    and that he understood the nature of the plea agreement. (Id. at

22    3-5).

23            The court then asked Manley his name and age, which Manley

24    answered, and read each of the charges before asking if Manley

25    understood them. Manley replied, “Yes.” (Id. at 6). Asked how he

26    pled, Manley responded, “Guilty.” (Id.) Asked if his plea was free

27    and voluntary, Manley stated, “Yeah.” (Id.) The court asked Manley

28    if he had heard the negotiations as set forth by counsel and


                                           4
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 5 of 30


 1    whether that was his understanding of the plea agreement, to which

 2    Manley responded, “Yeah.” (Id.) In response to further questions,

 3    Manley indicated he had gone over the agreement with counsel and

 4    his mom, and that he had read, understood and signed the agreement.

 5    (Id. at 6-7). The court read each charge in full and asked Manley

 6    if he committed that crime, and to each Manley responded yes. (Id.

 7    at 7-13). The court then accepted the plea as having been entered

 8    freely and voluntarily. (Id. at 13-14).

 9          Less than two months later, at his sentencing hearing, Manley

10    told the court he was not ready to proceed because he wanted to

11    withdraw his plea and go to trial. (Ex. 21 (Tr. 4)). Abood

12    represented to the court that Manley had made a similar statement

13    to him and that, based on their discussions, Abood saw no basis

14    for moving to withdraw the plea. (Id. at 5-6). On the grounds that

15    the court saw nothing wrong with plea agreement and defense counsel

16    did not believe a motion to withdraw was appropriate, the court

17    denied the defendant’s oral motion and proceeded with sentencing.

18    (Id. at 6 et seq.). Manley was sentenced, pursuant to the plea

19    agreement, to the statutory maximum term of incarceration on each

20    count,      all   counts   consecutive,   including   life       without   the

21    possibility of parole on each of the murder counts. (Ex. 23).

22          The    next   day,   Manley’s   mother   submitted     a    motion   for

23    withdrawal of counsel on Manley’s behalf, asserting that defense

24    counsel

25          led the Defendant to believe that he would be able to
            withdraw his Plea Agreement if and when the Supreme Court
26          passed the law that the death penalty cannot be sought
            against a juvenile [but that o]nce the Plea Agreement
27          was signed Defendant was told that he would not be able
            to withdraw his guilty plea.
28


                                            5
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 6 of 30


 1    (Ex. 22). The court granted the motion to withdraw and appointed

 2    new counsel for purposes of appeal. (Ex. 24). At the hearing

 3    appointing new counsel, Manley again asked to withdraw plea. The

 4    court indicated the request had been denied and was a matter for

 5    appeal. (Id.)

 6          On direct appeal, the Nevada Supreme Court affirmed the denial

 7    of Manley’s motion to withdraw plea. (Ex. 35).

 8          Manley then filed a state postconviction petition in which he

 9    argued that he pled guilty on the false promise that he would be

10    allowed to withdraw his plea if the law were to change. (Exs. 37

11    & 39). Without appointing counsel or conducting an evidentiary

12    hearing, the trial court denied relief. (Ex. 43). The Nevada

13    Supreme Court reversed and remanded for both an evidentiary hearing

14    and appointment of counsel. (Ex. 51).

15          On remand, appointed counsel filed an amended petition and,

16    after the evidentiary hearing, a second amended petition. (Exs. 53

17    & 55). Before the evidentiary hearing began, the State believed

18    that Abood would testify that he had advised Manley that he could

19    withdraw his plea if the law were changed to bar the execution of

20    minors. (Ex. 54 (Tr. 3-4)).

21          When he took the stand, after he had reviewed his notes in

22    his file, Abood testified, under oath, that he had made no such

23    promise. According to Abood, he and Manley had discussed that the

24    law might someday change to abolish the execution of juveniles.

25    Abood testified that he told Manley that if this were to happen,

26    Manley could ask that his plea be withdrawn. But he denied telling

27    Manley the plea could definitely be withdrawn and said that in

28    fact he told Manley there were no guarantees such a request would


                                           6
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 7 of 30


 1    be granted. (Id. at 13, 15-16, 21-22). Abood did not recall

 2    discussing the likelihood that a motion to withdraw plea would be

 3    granted, however. (Id. at 25).

 4          Abood further testified that based on the facts of the case

 5    and Manley’s juvenile history, he believed there was a substantial

 6    likelihood the death penalty would be imposed. (Id. at 9-10).

 7    Manley also understood he was a likely candidate for the death

 8    penalty. (Id. at 11-12). As such, Abood’s primary goal became

 9    saving Manley’s life. (Id. at 27-28). Abood explained that their

10    intent in pleading

11
            was to put [Manley] in the best position possible to at
12          least be able to raise the issue that he entered his
            plea based on a fear of receiving the death penalty, and
13          if the death penalty were ever abolished in the future,
            he would be in a position to do exactly what he’s doing
14          right now, and that is to request that his plea be
            withdrawn based on a change in the law. And we made no
15          secret about that. We made it clear that we wanted him
            to be at least in the position that he could be, at least
16          request that his plea be withdrawn.
17    (Id. at 13).

18          Lemcke also testified. She agreed that their intent was to

19    put Manley in the best position to obtain postconviction relief,

20    whether he went to trial or plea, though she could not remember

21    the specifics of what she or Abood said to Manley in their

22    conversations. (Id. at 48-49). She also did not recall discussing

23    the likelihood of success on a motion to withdraw the plea with

24    Manley. (Id. at 51). The court then asked:

25          There’s a lot of difference in telling a client, listen,
            if the Supreme Court and Roper says that you’re not
26          allowed to execute juveniles, we tell you right now that
            you can withdraw your plea to this case, as opposed to
27          saying, listen, if the Supreme Court comes down, then
            you could request or ask but there’s no guarantees, you
28          could ask to withdraw your plea. There’s a little

                                           7
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 8 of 30


              difference that the Court sees. Could you enlighten the
 1            Court has [sic] to what happened here?
 2    (Id. at 59). Lemcke responded: “I cannot imagine that either myself

 3    or Mr. Abood under any circumstance would say definitely you can

 4    do this just based on – we guarantee you as your lawyers that you

 5    will be able to withdraw your plea. That representation I cannot

 6    imagine would ever have been made.” (Id. at 59-60). Lemcke also

 7    testified that she went through the plea agreement carefully with

 8    Manley and asked him to restate things in his own words so she

 9    knew he understood it. (Id. at 50).

10            Finally, the DA assigned to Manley’s case, Christopher Lalli,

11    testified. Lalli agreed that based on the circumstances of the

12    case, and Manley’s background which included committing sexual

13    offenses on his younger sisters as a juvenile, that he believed

14    Manley was likely to be sentenced to death. (Id. at 64-65). But he

15    testified that he was willing to not seek the death penalty in

16    light of Manley’s dysfunctional childhood and youth and on the

17    assurance that Manley would “never ever be released from custody.”

18    (Id. at 66). Lalli acknowledged that he and Abood had conversations

19    about Manley seeking to withdraw his plea if the law were to

20    change, but he stated he “absolutely did not” agree that Manley

21    could withdraw his plea if the law changed and “would not have

22    agreed to anything like that.” (Id. at 67).

23            After the evidence was submitted, Manley’s postconviction

24    counsel told the court that Abood’s testimony “absolutely shocked”

25    him as it was totally contrary to what Abood said he was going to

26    say. (Id. at 71).

27            The court continued the hearing for further argument, during

28    which    counsel   for   the   State   again   affirmed   that   based   on   a


                                             8
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 9 of 30


 1    conversation with Abood a couple weeks before the hearing, “it was

 2    [his] understanding . . . that [Abood] would testify that he had

 3    advised Mr. Manley that he could withdraw his plea if the law was

 4    changed, that was my understanding, that was Mr. Goldstein’s

 5    understanding.”     (Ex.   57   (Tr.   5)).   But,   the    State’s    attorney

 6    continued:

 7           I will say on Mr. Abood’s behalf that I know from talking
             with him the morning of the hearing before we came in
 8           court   that   he   reviewed  the   files   after   those
             conversations with Mr. Goldstein and myself. Now,
 9           whether his review of the file jogged his memory and
             caused him to testify differently, or whether he changed
10           his testimony for some other reason, I don’t know but
             Ms. Lemke [sic] and Mr. Lally’s [sic] testimony was
11           totally consistent with the testimony that Mr. Abood
             gave at the hearing.
12

13    (Id.   at   5-6).   Postconviction     counsel   also      submitted   a   sworn

14    affidavit stating that Abood had “unequivocally stated that he did

15    in fact advise Manley that he would be able to withdraw his plea”

16    if the State of Nevada abolished the death penalty for juvenile

17    offenders. (Ex. 55 at 11-12). He further stated: “I felt there was

18    absolutely no ambiguity in Mr. Abood’s words and I was utterly

19    certain that Mr. Abood was telling me had had advised Mr. Manley

20    accordingly.” (Id. at 12).

21           The trial court found Abood credible that he did not promise

22    Manley he could withdraw his plea and denied Manley’s petition.

23    (Ex. 58). The Nevada Supreme Court affirmed. (Ex. 65).

24           Thereafter, Manley pursued another state court postconviction

25    petition, which was dismissed as procedurally barred. (Exs. 71 &

26    80). The Nevada Supreme Court affirmed. (Ex. 86).

27           In May 2011, Manley initiated the instant federal habeas

28    action. Counsel was appointed, and in December 2011, had Manley


                                             9
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 10 of 30


 1     evaluated by Dr. Antolin Llorente, a licensed psychologist and

 2     clinical neuropsychologist. Like Dr. Brown earlier found, Dr.

 3     Llorente   concluded   that   Manley     functioned   in     the    borderline

 4     category   just   above   mental    retardation.      But,    Dr.    Llorente

 5     concluded, given his cognitive deficits, substance abuse, history

 6     of mental illness, lack of family support, and likely organic brain

 7     damage, Manley could not have understood the plea agreement or the

 8     consequences of his plea. (Ex. 101 at 24-25).

 9          Dr. Llorente’s opinion was included in a third petition filed

10     with the state courts during the pendency of this action. (Ex.

11     88). The trial court dismissed that petition as procedurally

12     barred, and the Nevada Supreme Court affirmed. (Exs. 139 & 147).

13          The surviving claims of the second amended petition are now

14     before this court for either merits review or, in one case, for a

15     determination as to whether Manley’s procedural default can be

16     excused.

17     II. Standard

18          A. Merits

19          28 U.S.C. § 2254(d) provides the legal standards for this

20     Court’s consideration of the merits of the petition in this case:

21          An application for a writ of habeas corpus on behalf of
            a person in custody pursuant to the judgment of a State
22          court shall not be granted with respect to any claim
            that was adjudicated on the merits in State court
23          proceedings unless the adjudication of the claim –
24          (1)   resulted in a decision that was contrary to, or
                  involved an unreasonable application of, clearly
25                established Federal law, as determined by the
                  Supreme Court of the United States; or
26
            (2) resulted in a decision that was based on an
27          unreasonable   determination of the facts in light of
            the evidence presented in the     State         court
28          proceeding.

                                           10
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 11 of 30


 1             AEDPA “modified a federal habeas court’s role in reviewing

 2     state prisoner applications in order to prevent federal habeas

 3     ‘retrials’ and to ensure that state-court convictions are given

 4     effect to the extent possible under law.” Bell v. Cone, 535 U.S.

 5     685, 693-694 (2002). This court’s ability to grant a writ is

 6     limited to cases where “there is no possibility fairminded jurists

 7     could disagree that the state court’s decision conflicts with

 8     [Supreme Court] precedents.” Harrington v. Richter, 562 U.S. 86,

 9     102 (2011). The Supreme Court has emphasized “that even a strong

10     case for relief does not mean the state court’s contrary conclusion

11     was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75

12     (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011)

13     (describing the AEDPA standard as “a difficult to meet and highly

14     deferential standard for evaluating state-court rulings, which

15     demands that state-court decisions be given the benefit of the

16     doubt”) (internal quotation marks and citations omitted.)

17             A state court decision is contrary to clearly established

18     Supreme Court precedent, within the meaning of 28 U.S.C. § 2254,

19     “if the state court applies a rule that contradicts the governing

20     law set forth in [the Supreme Court’s] cases” or “if the state

21     court     confronts   a    set   of        facts   that   are   materially

22     indistinguishable from a decision of [the Supreme Court] and

23     nevertheless arrives at a result different from [the Supreme

24     Court’s] precedent.” Andrade, 538 U.S. 63 (quoting Williams v.

25     Taylor, 529 U.S. 362, 405-06 (2000), and citing Bell, 535 U.S. at

26     694).

27             A state court decision is an unreasonable application of

28     clearly established Supreme Court precedent, within the meaning of


                                             11
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 12 of 30


 1     28 U.S.C. § 2254(d), “if the state court identifies the correct

 2     governing legal principle from [the Supreme Court’s] decisions but

 3     unreasonably applies that principle to the facts of the prisoner’s

 4     case.” Andrade, 538 U.S. at 74 (quoting Williams, 529 U.S. at 413).

 5     The “unreasonable application” clause requires the state court

 6     decision to be more than incorrect or erroneous; the state court’s

 7     application    of    clearly     established         law   must      be   objectively

 8     unreasonable. Id. (quoting Williams, 529 U.S. at 409).

 9          To the extent that the state court’s factual findings are

10     challenged, the “unreasonable determination of fact” clause of §

11     2254(d)(2) controls on federal habeas review. E.g., Lambert v.

12     Blodgett, 393 F.3d 943, 972 (9th Cir. 2004). This clause requires

13     that the federal courts “must be particularly deferential” to state

14     court factual determinations. Id. The governing standard is not

15     satisfied by a showing merely that the state court finding was

16     “clearly    erroneous.”     Id.     at        973.    Rather,        AEDPA   requires

17     substantially more deference:

18          .... [I]n concluding that a state-court finding is
            unsupported by substantial evidence in the state-court
19          record, it is not enough that we would reverse in similar
            circumstances if this were an appeal from a district
20          court decision. Rather, we must be convinced that an
            appellate panel, applying the normal standards of
21          appellate review, could not reasonably conclude that the
            finding is supported by the record.
22

23     Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004); see also

24     Lambert, 393 F.3d at 972.

25          Under 28 U.S.C. § 2254(e)(1), state court factual findings

26     are presumed to be correct unless rebutted by clear and convincing

27     evidence.   The     petitioner    bears       the    burden     of    proving   by   a

28     preponderance of the evidence that he is entitled to habeas relief.


                                                12
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 13 of 30


 1     Cullen, 563 U.S. at 181.    The state courts’ decisions on the merits

 2     are entitled to deference under AEDPA and may not be disturbed

 3     unless they were ones “with which no fairminded jurist could

 4     agree.” Davis v. Ayala, - U.S. -, 135 S. Ct. 2187, 2208 (2015).

 5          B. Procedural Default

 6          A procedural default may be excused only if “a constitutional

 7     violation has probably resulted in the conviction of one who is

 8     actually innocent,” or if the prisoner demonstrates cause for the

 9     default and prejudice resulting from it.        Murray v. Carrier, 477

10     U.S. 478, 496 (1986).

11          To demonstrate cause for a procedural default, the petitioner

12     must “show that some objective factor external to the defense

13     impeded” his efforts to comply with the state procedural rule.

14     Murray, 477 U.S. at 488.          For cause to exist, the external

15     impediment must have prevented the petitioner from raising the

16     claim.   See McCleskey v. Zant, 499 U.S. 467, 497 (1991).

17          With respect to the prejudice prong, the petitioner bears

18     “the burden of showing not merely that the errors [complained of]

19     constituted a possibility of prejudice, but that they worked to

20     his actual and substantial disadvantage, infecting his entire

21     [proceeding] with errors of constitutional dimension.”          White v.

22     Lewis, 874 F.2d 599, 603 (9th Cir. 1989) (citing United States v.

23     Frady, 456 U.S. 152, 170 (1982)).

24     III. Analysis

25          A. Ground 1(A)

26          In Ground 1(A), Manley asserts that his plea was not knowing,

27     intelligent and voluntary, in violation of his Fifth Amendment due

28     process rights. (ECF No. 62 at 10).


                                           13
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 14 of 30


 1          The federal constitutional guarantee of due process of law

 2     requires that a guilty plea be knowing, intelligent and voluntary.

 3     Brady v. United States, 397 U.S. 742, 748 (1970); Boykin v.

 4     Alabama, 395 U.S. 238, 242 (1969); United States v. Delgado–Ramos,

 5     635 F.3d 1237, 1239 (9th Cir. 2011). “The voluntariness of [a

 6     petitioner’s] guilty plea can be determined only by considering

 7     all of the relevant circumstances surrounding it.” Brady, 397 U.S.

 8     at 749. Those circumstances include “the subjective state of mind

 9     of the defendant . . . .” Iaea v. Sunn, 800 F.2d 861, 866 (9th

10     Cir. 1986).

11          Addressing the “standard as to the voluntariness of guilty

12     pleas,” the Supreme Court has stated:

13          (A) plea of guilty entered by one fully aware of the
            direct consequences, including the actual value of any
14          commitments made to him by the court, prosecutor, or his
            own counsel, must stand unless induced by threats (or
15          promises    to    discontinue    improper    harassment),
            misrepresentation      (including      unfulfilled     or
16          unfulfillable promises), or perhaps by promises that are
            by   their   nature   improper  as   having   no   proper
17          relationship to the prosecutor’s business (e.g. bribes).
18     Brady, 397 U.S. at 755 (quoting Shelton v. United States, 246 F.2d

19     571, 572 n.2 (5th Cir. 1957) (en banc), rev’d on other grounds,

20     356 U.S. 26 (1958)); see also North Carolina v. Alford, 400 U.S.

21     25, 31 (1970) (noting that the “longstanding test for determining

22     the validity of a guilty plea is ‘whether the plea represents a

23     voluntary and intelligent choice among the alternative courses of

24     action open to the defendant.’”); Allen v. Quinn, 383 Fed. App’x

25     679, 680 (9th Cir. 2010) (“Under Supreme Court precedent, a plea

26     is voluntary so long as it is entered by one fully aware of the

27     direct     consequences,      and        not   induced    by        threats,

28     misrepresentation, or improper promises.”).


                                           14
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 15 of 30


 1            In Blackledge v. Allison, 431 U.S. 63 (1977), the Supreme

 2     Court addressed the evidentiary weight of the record of a plea

 3     proceeding when the plea is subsequently subject to a collateral

 4     challenge. While noting that the defendant’s representations at

 5     the time of his guilty plea are not “invariably insurmountable”

 6     when challenging the voluntariness of his plea, the court stated

 7     that, nonetheless, the defendant’s representations, as well as any

 8     findings made by the judge accepting the plea, “constitute a

 9     formidable barrier in any subsequent collateral proceedings” and

10     that    “[s]olemn   declarations   in    open   court   carry   a   strong

11     presumption of verity.” Blackledge, 431 U.S. at 74; see also Muth

12     v. Fondren, 676 F.3d 815, 821 (9th Cir. 2012); Little v. Crawford,

13     449 F.3d 1075, 1081 (9th Cir. 2006).

14            “A habeas petitioner bears the burden of establishing that

15     his guilty plea was not voluntary and knowing.” Little, 449 F.3d

16     at 1080.

17            On direct appeal, the Nevada Supreme Court found Manley’s

18     plea was knowing, voluntary and intelligent:

19            The record before this court belies Manley’s claim that
              the district court failed to ensure his plea was entered
20            voluntarily and knowingly. . . . In the written plea
              agreement, Manley acknowledged that he agreed to plead
21            guilty, understood the consequences of his plea,
              understood the rights and privileges he waived by
22            pleading guilty, and that he voluntarily signed the
              agreement after consulting with counsel. During the
23            district court’s plea canvass, Manley’s trial counsel,
              Joseph Abood, discussed the sequence of events leading
24            to Manley’s decision to enter a plea agreement. Abood
              stated that he and co-counsel spoke extensively with
25            Manley, shared his discovery with him, and answered his
              questions. Abood also stated that he had thoroughly
26            reviewed the written plea agreement with Manley,
              explaining to Manley his rights, the possible penalties,
27            and the specifics of each crime. Manley acknowledged
              that he read and understood the plea agreement, he went
28            over the plea agreement with counsel, he understood the

                                           15
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 16 of 30


            charges against him, and that he freely and voluntarily
 1          entered his guilty plea. Before accepting Manley’s plea,
            the district court read each count on the amended
 2          indictment and Manley acknowledged that each count was
            correct. Based on the totality of the circumstances, we
 3          conclude that Manley’s guilty plea agreement was entered
            voluntarily, knowingly, and intelligently.
 4

 5     (Ex. 35 at 5).

 6          Manley    argues   that    the    state    court’s     conclusion   was

 7     objectively unreasonable. He asserts that his plea was not knowing,

 8     voluntary   and   intelligent   because    he   did   not   understand   the

 9     consequences of the plea, and he asserts he did not understand the

10     consequences because (1) the plea canvass was infirm in light of

11     his severe cognitive limitations, and (2) he pled based on an

12     improper, and false, promise.

13                 i. Ground 1(A)(1)

14          Manley argues that the court did not ask enough questions to

15     confirm that he understood the agreement and the consequences of

16     his plea, especially given that he was a juvenile with severe

17     cognitive defects. (ECF No. 62 at 12). Specifically, he argues,

18     the court directed most of its questions to his attorney, rather

19     than to Manley himself, and the few questions directed to Manley

20     were insufficient to establish he truly understood the agreement.

21     (Id. at 12-14). He argues that Nevada Supreme Court did not

22     consider the impact of his cognitive limitations in reaching its

23     conclusion, and that its conclusion that his plea was knowing and

24     voluntary is therefore objectively unreasonable.

25          There is “no fixed colloquy, no set of sequence or number of

26     questions and answers, no minimum length of hearing, no Talismanic

27     language that the judge is required to use.” Stewart v. Peters,

28     958 F.2d 1379, 1384 (7th Cir. 1992); see also Zepeda v. Figueroa,


                                             16
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 17 of 30


 1     2014 WL 2605360, at *3 (S.D. Cal. June 11, 2014); Dietrich v.

 2     Czerniak, 2007 WL 3046481, at *7 (D. Or. Oct. 7, 2007). The canvass

 3     of Manley adopted Abood’s description of the plea and the reasons

 4     why Manley was entering it, which occurred in Manley’s presence

 5     and which Manley affirmed was correct. Abood also advised the court

 6     that he and Lemcke had gone over the plea agreement very carefully

 7     with Manley and that Abood believed Manley understood it and agreed

 8     it was in his best interest. In response to questions of the court,

 9     Manley affirmed that he understood the charges, had discussed the

10     agreement with counsel, and had read and understood the agreement.

11     Manley affirmed that he had committed each crime charged and that

12     his plea was free and voluntary.

13          The canvass itself must also be viewed in the context of the

14     plea agreement, which Manley signed. The agreement clearly set

15     forth the charges and the parties’ agreement as to the sentence.

16     It also stated that Manley was voluntarily entering his plea and

17     was not doing so on the basis of any promises of leniency by anyone

18     other than the promises set forth in the agreement. (Ex. 19 at 8).

19          The state courts were not objectively unreasonable in finding

20     the trial court’s canvass sufficient to establish that Manley was

21     aware of and understood the charges against him and the possible

22     penalties he faced, that he pled guilty to every charge in exchange

23     for the death penalty being abandoned by the State, and that he

24     was freely and voluntarily entering his plea.

25          This conclusion stands even in light of Manley’s status as a

26     juvenile with cognitive limitations. Two doctors evaluated Manley

27     before   he   entered   his   plea.   Manley   was   found   competent   to

28     understand the proceedings and able to function intellectually,


                                             17
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 18 of 30


 1     albeit in borderline territory, without significant psychiatric

 2     diagnosis. Manley’s attorneys took extra care to discuss and

 3     explain the charges and plea to him in light of his cognitive

 4     limitations.     While     Manley   uses    Dr.   Llorente’s   more   recent

 5     evaluation in 2011 to cast doubt on his ability to comprehend the

 6     plea, an evaluation that took place nine years after the plea was

 7     entered is insufficient to rebut the conclusions by two doctors

 8     who evaluated Manley contemporaneously with his plea and whose

 9     evaluations support a conclusion Manley was competent to enter a

10     plea. Finally, no evidence before either this court or the state

11     courts exists to show that Manley was under the influence of

12     medications that made it impossible for him to knowingly enter a

13     plea. Manley in fact averred in the plea agreement that he was not

14     under the influence of any such substances. (Ex. 19 at 8). In sum,

15     the canvass did not call into doubt the state courts’ conclusion

16     that    Manley   entered     his    plea    knowingly,   intelligently   and

17     voluntarily and the totality of the circumstances sufficiently

18     supports the state courts’ conclusion in this regard.

19                 ii. Ground 1(A)(2)

20            Manley asserts that he pleaded guilty only because counsel

21     said he would be allowed to withdraw the plea if the law changed

22     to bar execution of juveniles, and thus because his plea was based

23     on this improper promise, it was not knowing and voluntary. (ECF

24     No. 62 at 14). The Nevada Supreme Court addressed this claim as

25     follows:

26            Manley contends on appeal that the district court’s
              findings on this matter were erroneous. He asserts that
27            Deputy Public Defender Abood’s statements prior to and
              during the evidentiary hearing regarding the advice he
28            gave Manley about the plea, and whether he could withdraw

                                              18
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 19 of 30


 1            it if the law ever changed, . . . were contradictory. He
              maintains that the district court improperly denied his
 2            request to withdraw the guilty plea. We disagree.
 3            . . .
 4            Here, Abood testified at the evidentiary hearing that he
              sought to place Manley in “the best position possible”
 5            to seek to withdraw his guilty plea if the law regarding
              the execution of juvenile offenders changed and advised
 6            Manley that “he could ask to withdraw his plea.” But
              Abood also advised Manley that “there was obviously no
 7            guarantees” that he could withdraw his plea. If there
              had been such a guarantee, Abood continued, it would
 8            have been a part of the plea negotiations.
 9            Deputy Public Defender Lemcke testified that she had no
              specific recollection of whether Manley was told that he
10            could withdraw his plea if the law changed, but she
              generally corroborated Abood’s testimony. And Deputy
11            District Attorney Lalli testified that he “absolutely
              did not and would not have agreed” to the guilty plea if
12            it was conditioned upon Manley being able to withdraw it
              if the law changed.
13
              Even if some of Abood’s statements and testimony on this
14            matter were inconsistent or unclear, the district court
              found Abood to be a credible witness, and Abood testified
15            unequivocally that he made “no guarantees” to Manley
              that he could withdraw his plea if the law regarding the
16            execution   of    juvenile   offenders    ever   changed.
              Substantial evidence supports this finding, which
17            includes the testimony of Lemcke and Lalli. And the
              district court’s finding on this matter is not clearly
18            wrong. We therefore defer to it.
19     (Ex. 65 at 2-3). 4

20            In short, the Nevada Supreme Court concluded Abood had not

21     promised Manley could withdraw his plea because Abood denied making

22     such a promise and the trial court found him credible. Manley

23     argues that this conclusion, and the trial court’s finding that

24     Abood was credible, were objectively unreasonable.

25            Manley argues that it is clear that he believed he had been

26     promised he could withdraw his plea if the law were to change. He

27     points to his statements at sentencing, his mother’s letter to the

28     4   Citation is to original page of document.

                                           19
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 20 of 30


 1     court, his motion to withdraw Abood as counsel, and Abood’s letter

 2     to Manley that, Manley claims, reflects Manley’s understanding.

 3     (Exs. 21, 22, 111 & 114). He argues that Abood was the only person

 4     who testified that there was no promise and that such testimony

 5     ran counter to the testimonies or experiences of everyone else.

 6     Finally, he argues, Lemcke and Lalli’s testimonies did not support

 7     Abood’s testimony, contrary to the finding of the state courts.

 8          The state courts were not objectively unreasonable in finding

 9     Abood’s testimony credible. The State’s attorney noted that Abood

10     had not reviewed his notes when he made his initial representation

11     and that Abood had reviewed his notes prior to his sworn testimony

12     in court. The letters written by Manley and his mother amount to

13     self-serving    evidence,   and   Abood’s   letter   reflects     only   that

14     Manley and his mother were asserting such a promise had been made

15     – not that their assertion was necessarily true. Further, contrary

16     to Manley’s assertion, Abood’s testimony was in fact supported by

17     that of Lemcke and Lalli. Not only did Lemcke not contradict Abood,

18     she also stated that they never would have promised Manley an

19     absolute right to withdraw. And while Lalli’s testimony directly

20     establishes only that Manley never asked the State to guarantee

21     his right to withdraw his plea, it is at least circumstantial

22     evidence suggesting that a guarantee was not part of Abood’s

23     discussions with Manley. Finally, while Manley challenges Abood’s

24     credibility by alleging that even the advice Abood claims to have

25     given was itself ineffective, as will be discussed infra, the

26     advice   was   not   ineffective.   The   state   courts   were   thus   not

27     objectively unreasonable in finding that Abood did not promise

28


                                           20
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 21 of 30


 1     Manley he would be able to withdraw his plea. Manley is not

 2     therefore entitled to relief on Ground 1(A)(2) of the petition.

 3             B. Ground Two

 4             Ground Two asserts two claims of ineffective assistance of

 5     counsel. First, Manley asserts that counsel failed to advise him

 6     of the consequences of the plea. Second, he asserts that counsel

 7     failed    to   sufficiently     investigate         the    extent   of    his   mental

 8     impairments.     Manley    asserts    that     if    counsel    had      advised    him

 9     properly of the consequences of the plea and had sufficiently

10     investigated his mental impairments, it is reasonably likely he

11     would have rejected the plea and proceeded to trial or received a

12     better plea deal. (ECF No. 62 at 21-28).

13             Ineffective assistance of counsel claims are governed by

14     Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland,

15     a petitioner must satisfy two prongs to obtain habeas relief—

16     deficient performance by counsel and prejudice. 466 U.S. at 687.

17     With respect to the performance prong, a petitioner must carry the

18     burden of demonstrating that his counsel’s performance was so

19     deficient      that   it     fell    below     an     “objective         standard    of

20     reasonableness.” Id. at 688. “‘Judicial scrutiny of counsel’s

21     performance must be highly deferential,’ and ‘a court must indulge

22     a strong presumption that counsel's conduct falls within the wide

23     range     of   reasonable     professional          assistance.’”         Knowles    v.

24     Mirzayance,     556   U.S.    111,   124     (2009)       (citation   omitted).     In

25     assessing prejudice, the court “must ask if the defendant has met

26     the burden of showing that the decision reached would reasonably

27     likely have been different absent [counsel’s] errors.” Id. at 696.

28


                                               21
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 22 of 30


 1          “We are particularly cautious about second-guessing counsel

 2     when a plea is entered.” Hager v. Cate, 472 Fed. App’x 522, 523

 3     (9th Cir. 2012) (citing Premo v. Moore, 562 U.S. 115, 131-32

 4     (2011)).

 5                i. Ground 2(A)

 6          Manley   asserts   that   Abood     failed   to   advise   him   of   the

 7     consequences of the plea because he incorrectly promised Manley

 8     that he could withdraw his plea if the law changed. (ECF No. 62 at

 9     22). As the court previously found, the state courts concluded

10     that Abood did not promise Manley that he could withdraw his plea,

11     and their conclusion was not objectively unreasonable.

12          Manley asserts that even if Abood merely told him he would be

13     in a good position to withdraw his plea if the law changed, that

14     advice was ineffective. Any lack of legal precedent to support

15     counsel’s advice is not dispositive in the context of this case.

16     There was a very real chance – in counsel’s estimation a likely

17     chance – that Manley would be sentenced to death if he went to

18     trial. There was no guarantee that the death penalty for juveniles

19     would be overturned. The only plea agreement the State would agree

20     to was one that put Manley in prison for the rest of his life.

21     With a high chance of death and no possibility of receiving a more

22     favorable plea, there was little Abood could have done to put

23     Manley in a better position than he did. Thus, his advice that, by

24     pleading guilty to the charges agreed to in the plea agreement,

25     Manley was placed in the “best” position, was within the wide range

26     of reasonable representation.

27          Manley has not demonstrated deficient performance and is not

28     therefore entitled to relief on Ground 2(A).


                                           22
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 23 of 30


 1                 ii. Ground 2(B)

 2           Manley asserts that Abood was also ineffective for failing to

 3     adequately investigate the extent of his cognitive defects. (ECF

 4     No.   62   at     26).    He     argues   that    if   counsel      had   adequately

 5     investigated his psychological history and condition, he would not

 6     have advised him to enter the plea.

 7           Manley argues that despite Dr. Paglini’s recommendation that

 8     he receive a full psychological evaluation, the only follow-up

 9     evaluation he received was for intellectual functioning. Manley

10     asserts that had Abood done an adequate investigation, he would

11     have discovered that Manley had a history of depression, bipolar

12     disorder, PTSD, chronic drug abuse and physical abuse and neglect.

13     He would also have discovered, as Dr. Llorente concluded, that

14     Manley was unable to understand the consequences of pleading

15     guilty.    This    information,       Manley     argues,   would     have   provided

16     powerful mitigation evidence to persuade the State to take the

17     death penalty off the table or to convince the jury not to impose

18     the death penalty, and would have established that Manley could

19     not have knowingly and voluntarily entered a guilty plea. 5

20           Respondents        argue    that    counsel   had    Manley    evaluated   for

21     competency -- he was found competent -- and for any psychiatric

22     conditions, and none was found. They assert that Manley has not

23     established that any further evaluations would have led to a

24

25     5 Manley did not raise this claim until his third state petition,
26     which was dismissed as procedurally barred. Respondents have not
       moved to dismiss the claim as procedurally defaulted, however, so
27     any procedural default defense is waived, and the court will
       address the claim on the merits. See Vang v. Nevada, 329 F.3d 1069,
28     1073 (9th Cir. 2003).

                                                  23
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 24 of 30


 1     different result – i.e., that he would have rejected the plea and

 2     elected to proceed to trial.

 3           When there is no “objective indication” that a defendant has

 4     a   mental   illness    or   brain     damage,   we    cannot     label    counsel

 5     “ineffective for failing to pursue this avenue of mitigation.”

 6     Earp v. Cullen, 623 F.3d 1065, 1076 (9th Cir. 2010) (quoting

 7     Gonzalez v. Knowles, 515 F.3d 1006, 1015 (9th Cir. 2008)). Counsel

 8     had Manley evaluated for competency and then for psychiatric issues

 9     and intellectual functioning. Manley was found competent, not

10     mentally retarded, and with no indication of psychiatric issues.

11     Following Dr. Brown’s evaluation, there did not remain an objective

12     indicator that further evaluation was necessary. Counsel’s failure

13     to further pursue evaluation did not fall outside the wide range

14     of reasonable representation.

15           Further, most of what Manley argues counsel should have

16     discovered through further evaluation was in fact presented to the

17     court in the motion to dismiss the death penalty charge for a

18     mentally     handicapped       individual.       Manley    cannot       therefore

19     demonstrate prejudice.

20           Manley is not entitled to relief on Ground 2(B) of the

21     petition.

22           C. Ground Four

23           In Ground Four, Manley asserts that he was denied his right

24     to conflict-free counsel because Abood could not effectively argue

25     for   withdrawal   of    the    plea     without      admitting    to     his   own

26     ineffectiveness – i.e., that he made Manley a false and misleading

27     promise to induce Manley to enter the plea. (ECF No. 62 at 31-35).

28     This claim is procedurally defaulted, and the court previously


                                               24
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 25 of 30


 1     reserved on the question of cause and prejudice, which it will now

 2     address.

 3          Manley asserts cause based on the Supreme Court case of

 4     Martinez v. Ryan, 566 U.S. 1 (2012). Martinez created a narrow,

 5     equitable rule that allows petitioners to, in some cases, establish

 6     cause for a procedural default where the failure to raise a

 7     substantial claim of ineffective assistance of trial counsel in

 8     initial-review collateral proceedings is due to the absence or

 9     ineffective assistance of post-conviction counsel. Id. at 16-17.

10          Manley   has   not   demonstrated     that    postconviction   counsel

11     rendered ineffective assistance and thus has not established cause

12     for the default of Ground Four.

13          “Experienced     advocates    since    time     beyond   memory   have

14     emphasized the importance of winnowing out weaker arguments on

15     appeal and focusing on one central issue if possible, or at most

16     on a few key issues.” Jones v. Barnes, 463 U.S. 745, 751-52 (1983).

17     Postconviction counsel raised the essence of this claim –- that

18     counsel made an improper promise –- in the state habeas petition.

19     There was no greater chance of success on a claim that Abood

20     labored under a conflict of interest because of the improper

21     promise than on the claim that the plea was invalid because of the

22     promise; both depended on the court finding that Abood had made

23     such a promise. Counsel was not therefore deficient in failing to

24     raise this claim in postconviction proceedings. For the same

25     reason, Manley cannot demonstrate prejudice. Because the state

26     courts found Abood had made no such promise, there is no reasonable

27     likelihood the courts would have found that Abood operated under

28     a conflict of interest.


                                           25
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 26 of 30


 1            As Manley has not demonstrated cause and prejudice for the

 2     default of this claim, Ground Four will be dismissed.

 3            D. Ground Five

 4            In Ground Five, Manley asserts that his Eighth Amendment right

 5     to be free from cruel and unusual punishment is violated by his

 6     sentence of life without the possibility of parole. (ECF No. 62 at

 7     36).

 8            In Graham v. Florida, the Supreme Court held that a sentence

 9     of life without parole imposed on a juvenile for a nonhomicide

10     offense is cruel and unusual punishment in violation of the Eighth

11     Amendment. 560 U.S. 48, 82 (2010). Later, in Miller v. Alabama,

12     the Court held that “mandatory life without parole for those under

13     the age of 18 at the time of their crimes violates the Eighth

14     Amendment’s prohibition on ‘cruel and unusual punishments.’” 567

15     U.S.   460,   465   (2012).   It   further   made   clear   that    “Graham’s

16     reasoning implicates any life-without-parole sentence imposed on

17     a juvenile, even as its categorical bar relates only to nonhomicide

18     offenses.” Id. at 473.        Miller further held that before imposing

19     a sentence of life without the possibility of parole on a juvenile,

20     a sentencing court must “how children are different, and how those

21     differences    counsel   against    irrevocably     sentencing     them   to   a

22     lifetime in prison.” Id. at 480.

23            In Montgomery v. Louisiana, the Supreme Court held that Miller

24     was retroactively applicable on collateral review. 577 U.S. 190

25     (2016). It also held that “Miller did bar life without parole . .

26     . for all but the rarest of juvenile offenders, those whose crimes

27     reflect   permanent     incorrigibility.”    Id.    at   209.   However,   the

28     Supreme Court recently made clear that sentencing courts are not


                                            26
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 27 of 30


 1     required to make any specific finding of permanent incorrigibility

 2     or any on-the-record explanation with an implicit finding of

 3     permanent incorrigibility. Jones v. Mississippi, - U.S. -, 141 S.

 4     Ct. 1307, 1314-15, 1319-21 (2021). Rather, it is enough that a

 5     sentencing court has the discretion to consider “an offender’s

 6     youth     and     attendant   characteristics”    and   the    discretion     to

 7     sentence the offender to a term less than life without parole in

 8     order to satisfy Miller. Id. at 1316-18.

 9             Manley alleged in the state courts that his sentence violated

10     Miller. Manley argued that his life without parole sentence was

11     mandatory and that he never received an individualized sentencing

12     hearing at which the court considered his youth in determining his

13     sentence.

14             The Nevada Supreme Court held that there was no mandatory

15     sentencing scheme at the time Manley committed his crimes and thus

16     his sentence was not unconstitutional under Miller. (Ex. 153 at 1-

17     2). The court did not address Manley’s remaining arguments.

18             The state courts were not objectively unreasonable in finding

19     that Manley’s sentence did not violate the Eighth Amendment.

20     Neither the categorical bar of Graham nor the categorial of Miller

21     prohibits Manley’s sentence. Manley committed two murders and was

22     not sentenced pursuant to a sentencing scheme that mandated life

23     without     the    possibility   of   parole. 6   See   Nev.   Rev.   Stat.    §

24     6 Manley’s argument that his sentence was mandatory because it was
       pursuant to a binding plea agreement, and because the Nevada
25
       Supreme Court’s generally refuses to overturn sentences of life
26     without the possibility of parole, is not persuasive. A sentence
       that is required pursuant to a mandatory sentencing scheme is
27     fundamentally different from a sentence that Manley agreed to and
       which, although it would have possibly impacted the plea agreement,
28     the court could have deviated from if it had wished. There is no

                                              27
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 28 of 30


 1     200.030(4)(b). Moreover, Manley received a sentencing hearing at

 2     which the court clearly considered his age in determining his

 3     sentence. The court began by stating that Manley was lucky to get

 4     the plea he did because “if the Court ever seen a crime that

 5     warranted the death sentence, this would be such a crime.” (Ex. 21

 6     (Tr. 18)). It then noted Manley’s abusive childhood and early drug

 7     abuse before stating that “as a juvenile” Manley had received six

 8     chances at Probation and had squandered them all. Because of that

 9     and the heinous nature of his crimes, the court explained, Manley

10     was, at the age of 17, now facing the rest of his life behind bars.

11     Taken as a whole, the court’s statements indicate consideration of

12     the defendant’s youth prior to the court’s decision to not deviate

13     from the parties’ agreed-upon sentence.

14          As Manley’s sentence and the procedure used to arrive at it

15     complies with all relevant Supreme Court precedent, the state

16     courts’ rejection of this claim was neither contrary to, nor an

17     unreasonable determination of, clearly established federal law.

18     Manley is not entitled to relief on Ground 5 of the petition.

19     IV. Certificate of Appealability

20          In order to proceed with an appeal, Manley must receive a

21     certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App.

22     P. 22; 9th Cir. R. 22-1; Allen v. Ornoski, 435 F.3d 946, 950-951

23     (9th Cir. 2006); see also United States v. Mikels, 236 F.3d 550,

24     551-52 (9th Cir. 2001). Generally, a petitioner must make “a

25     substantial showing of the denial of a constitutional right” to

26

27     authority to support Manley’s assertion that appellate decisions
       have any bearing on the question of whether a sentence is actually,
28     or in effect, mandatory.

                                           28
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 29 of 30


 1     warrant a certificate of appealability. Allen, 435 F.3d at 951; 28

 2     U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84

 3     (2000). “The petitioner must demonstrate that reasonable jurists

 4     would find the district court’s assessment of the constitutional

 5     claims debatable or wrong.” Allen, 435 F.3d at 951 (quoting Slack,

 6     529 U.S. at 484). In order to meet this threshold inquiry, Manley

 7     has the burden of demonstrating that the issues are debatable among

 8     jurists   of    reason;     that   a   court   could   resolve    the    issues

 9     differently;    or   that    the   questions    are    adequate   to    deserve

10     encouragement to proceed further. Id.

11          The court has considered the issues raised by Manley, with

12     respect to whether they satisfy the standard for issuance of a

13     certificate of appealability and determines that none meet that

14     standard. Accordingly, Manley will be denied a certificate of

15     appealability.

16     V. Conclusion

17          In accordance with the foregoing, IT IS THEREFORE ORDERED

18     that the second amended petition for writ of habeas corpus relief

19     (ECF No. 62) is DENIED, and this action is therefore DISMISSED

20     WITH PREJUDICE.

21     /

22     /

23     /

24     /

25     /

26     /

27     /

28     /


                                              29
     Case 3:11-cv-00354-HDM-WGC Document 99 Filed 07/27/21 Page 30 of 30


 1          IT IS FURTHER ORDERED that Manley is DENIED a certificate of

 2     appealability, for the reasons set forth above.

 3          The Clerk of Court shall enter final judgment accordingly and

 4     close this case.

 5          IT IS SO ORDERED.

 6          DATED: This 27th day of July, 2021.
 7

 8                                       ____________________________
                                         UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           30
